Citation Nr: 1301974	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  05-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach.

2.  Entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a disability manifested by blurry vision.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a disability manifested by memory loss, cold sweats, and fatigue.

7.  Entitlement to service connection for a disability manifested by joint pain and muscle loss.


REPRESENTATION

Appellant represented by:	Joseph T. Simonetti, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to April 1980 and from July 1991 to August 1992.  He served in Southwest Asia from August 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues then on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board, in pertinent part, reopened service connection claims for hearing loss, a disability manifested by blurry vision, PTSD, a disability manifested by memory loss, cold sweats, and fatigue, and a disability manifested by joint pain and muscle loss and remanded the issues on appeal for additional development in June 2008.  In a subsequent May 2012 rating decision the RO granted entitlement to service connection for anterolisthesis of the lumbar spine, for degenerative joint disease of the right shoulder, and for degenerative joint disease with labral tear of the left shoulder.  The Veteran and his attorney were notified that the decisions satisfied the appeal as to these matters and of the applicable appellate rights.  There is no indication of any remaining disagreement as to these issues.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

The issues of entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach, hearing loss, a disability manifested by blurry vision, an acquired psychiatric disorder including PTSD, a disability manifested by memory loss, cold sweats, and fatigue, and a disability manifested by joint pain and muscle loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 2002 rating decision denied entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach; the issue was addressed in a June 2003 statement of the case but the appeal was not perfected.

2.  Evidence added to the record since the September 2002 rating decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in correspondence issued in June 2008, October 2008, and January 2012.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The June 2008 and October 2008 VCAA notice letters adequately informed the Veteran of the evidence necessary to reopen his service connection claim for a disability manifested by rashes affecting the arms, legs, and stomach.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment and personnel records, VA treatment and examination reports, private treatment records, lay statements, and the Veteran's own statements and testimony in support of his claim.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the appellant. 

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a September 2002 rating decision denied entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach.  It was noted that service connection could not be established without evidence of an "actually disabling condition."  The Veteran submitted a notice of disagreement with the decision, but did not perfect his appeal after it was addressed in a June 2003 statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for a disability manifested by rashes affecting the arms, legs, and stomach is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence received subsequent to the September 2002 rating decision includes VA treatment records dated in December 2009 which listed rash as an active medical problem and show the Veteran had been prescribed antifungal medication.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

The Board notes, however, that the available medical evidence is insufficient for an adequate determination.  Therefore, the issue must be remanded for appropriate development.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining service connection claims.  Subsequent to the Board's remand in June 2008, however, VA made significant changes in the regulations associated with undiagnosed illnesses and PTSD claims.  The Board finds that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease, such as arthritis, deafness, fatigue, amnesia, depression, or uveitis associated with brucellosis.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, the Veteran contends that he has a disability manifested by rashes affecting the arms, legs, and stomach, hearing loss, a disability manifested by blurry vision, an acquired psychiatric disorder including PTSD, a disability manifested by memory loss, cold sweats, and fatigue, and a disability manifested by joint pain and muscle loss as a result of active service.  In statements and testimony provided in support of his claims he described having first noticed joint pain, skin rash, blurry vision, hearing loss, memory problems, cold sweats, and fatigue after service in Saudi Arabia.  He also recalled having been bitten by insects.  Service treatment records show that in his July 1992 report of medical history the Veteran denied any history of skin diseases, arthritis, or loss of memory.  

VA treatment records dated in August 1999 show the Veteran complained of recurrent skin problems since serving in the Persian Gulf.  The diagnosis was tinea.  Subsequent treatment records listed rash as an active medical problem and show the Veteran had been prescribed antifungal medication.  No opinions as to etiology were provided.  

The Board notes that the Veteran underwent VA examinations in January 2009 and May 2012, but that the examiners did not address whether any present symptoms of rash, hearing loss, blurry vision, acquired psychiatric disorder, cold sweats, fatigue, or joint pain may be associated with service in Southwest Asia.  A January 2009 examiner, however, noted that while it was more likely the Veteran's memory loss was related to documented risk factors it remained possible that it was "at least partly attributable to possible exposure to toxins and/or stress during deployment."  The Board also notes that a May 2012 VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, but provided diagnoses including mixed anxiety-depressive disorder and cognitive disorder without opinions as to etiology.  It was further noted that the Veteran's effort was highly questionable and that updated neuropsychological testing may be warranted with formal effort testing.  The examiner reported that the claims file was reviewed, but did not address pertinent VA treatment records indicating diagnoses of PTSD.  Significantly, treatment records dated in April 2011 which noted the results of psychological testing and found that the Veteran may meet the full DSM-IV PTSD criteria.  Other VA and Vet Center records provided diagnoses of PTSD, including a June 2012 report from a VA psychiatrist.  

The Board finds the Veteran's rash claim and the other claims arising from his service in Southwest Asia must be addressed by a VA compensation examination that adequately considers disabilities associated with such service.  In light of the conflicting medical evidence of record as to his PTSD claim, the Board further finds that additional development as to this matter is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his service connection claims.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for a VA examination by an environmental diseases, or other appropriate, medical specialist for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has any present chronic symptoms of rash, hearing loss, blurry vision, a psychiatric disorder including memory loss, cold sweats, fatigue, or joint pain as a result of his service in Southwest Asia.  Any opinion provided must be reconciled with the January 2009 examiner's opinion that it remained possible that memory loss was "at least partly attributable to possible exposure to toxins and/or stress during deployment."  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations or studies, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  Thereafter, the Veteran should be scheduled for a VA examination by a psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include PTSD, as a result of active service.  Any opinion provided must be reconciled with the pertinent medical evidence of record and lay statements.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations or studies, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


